Citation Nr: 1723343	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 and from December 1981 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied TDIU.  In October 2014, the Veteran testified at a hearing before the Board.  In December 2014, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  The Veteran reports that he has worked in short-term jobs throughout the years as a laborer, driver, or janitor, but left these positions, or was terminated from them, due to personal conflicts with managers or as due to his service-connected PTSD and back injury.  On November 2015 VA examination, the VA examiner concluded that the Veteran's difficulty maintaining employment was related mostly to his opiate use disorder, rather than due to his PTSD.  The examiner further explained that substance use disorders were not caused by mental health diagnoses, such as PTSD.  However, the Veteran has also stated, to include during this VA examination, that he last worked at a cafeteria but did not get along with his supervisor and such was the reason for his termination.  It is unclear from this statement whether his termination was due to his substance abuse disorder or due to PTSD symptoms.  Thus, the Board finds that clarification is necessary to determine whether the Veteran's PTSD also prevents gainful employment, in addition to his nonservice-connected substance abuse disorder.  To that extent, a more than cursory opinion has not yet been obtained as to the impact of the Veteran's service-connected lumbar spine disability with lower extremity radiculopathy, or hearing loss and tinnitus, have had on his employment.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the functional impact of the Veteran's service-connected PTSD, low back disability, radiculopathy of the lower extremities, hearing loss, and tinnitus on his ability to work.  The claims file should be made available to the examiner(s) for review.   

Based on the examination and review of the complete record, the examiner(s) is/are requested to provide an opinion as to the functional impact of the Veteran's service-connected disabilities (PTSD, low back disability, radiculopathy of the lower extremities, hearing loss, and tinnitus) on his ability to work, consistent with his educational and occupational experience.

2.  After completion of the above, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




